 Case: 1:16-cv-08637 Document #: 4405 Filed: 03/02/21 Page 1 of 3 PageID #:293507




                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 IN RE BROILER CHICKEN ANTITRUST                   Civil Action No. 1:16-cv-08637
 LITIGATION
                                                  Judge Thomas M. Durkin
 This Document Relates to:                        Magistrate Judge Jeffrey T. Gilbert

 Golden Corral Corporation v. Pilgrim’s Pride Jury Trial Demanded
 Corporation, et al., Case No. 1:20-cv-06176


                                AMENDED COMPLAINT
        1.    Plaintiff Golden Corral Corporation (“Plaintiff” or “Golden Corral”) hereby

amends its Complaint (ECF 1) in Case No. 1:20-cv-06176, and its claims and allegations in the

Direct Action Plaintiffs’ Amended Consolidated Complaint and Demand for Jury Trial, filed in

In re Broiler Antitrust Litigation, Case No. 1:16-cv-08637 (ECF 4243) (“DAP Amended

Consolidated Complaint”), to name the following Defendants: Koch Foods, Inc.; JCG Foods of

Alabama, LLC; JCG Foods of Georgia, LLC; Koch Meat Co., Inc. (“Koch”); Sanderson Farms,

Inc.; Sanderson Farms, Inc. (Food Division); Sanderson Farms, Inc. (Production Division);

Sanderson Farms, Inc. (Processing Division) (“Sanderson”); Perdue Farms Inc.; Perdue Foods

LLC (“Purdue”); Peco Foods, Inc. (“Peco Foods”); Wayne Farms, LLC (“Wayne”); Simmons

Prepared Foods, Inc. (“Simmons”); O.K. Foods, Inc.; O.K. Farms, Inc.; O.K. Industries, Inc.

(“OK Foods”); Harrison Poultry, Inc. (“Harrison”); Foster Farms, LLC; Foster Poultry Farms

(“Foster”); Mountaire Farms, Inc.; Mountaire Farms, LLC; Mountaire Farms of Delaware, Inc.

(“Mountaire”); Case Foods, Inc.; Case Farms, LLC; Case Farms Processing, Inc. (“Case”); Agri

Stats, Inc. (“Agristats”); Fieldale Farms Corporation (“Fieldale”); Utrecht-America Holdings,

Inc. and its subsidiaries, Rabo AgriFinance LLC, Rabobank USA Financial Corporation, and

Utrecht-America Finance Co. (“Rabobank”).



                                             1
 Case: 1:16-cv-08637 Document #: 4405 Filed: 03/02/21 Page 2 of 3 PageID #:293508




        2.        Golden Corral incorporates by reference the factual allegations and reservations

of rights contained in the DAP Amended Consolidated Complaint, amending its row in Section

II’s Chart of Direct-Action Plaintiff Cases as follows:


                        Operative
                        Complaint
                                             Named               Named-Co-
                     (Reference is to
 Plaintiff Name                          Defendants (Not        Conspirators (if       Causes of Action
                     Sealed Version,
                                           Previously               any)
                      if applicable)
                                           Dismissed)

 Golden Corral      ECF 3873            Claxton;             Allen Harim;          Count I (Sherman Act
 Corporation                            Pilgrim’s            Keystone Foods;       Claim for all
                                        Pride;               Marshall Durbin       Anticompetitive
                                        George’s; Agri       House of              Conduct)
                                        Stats; Amick;        Raeford; Mar-
                                        Case; Foster         Jac; Tyson;
                                        Farms;               Defendant Family
                                        Harrison;            Co-Conspirators
                                        Koch;
                                        Mountaire;
                                        O.K.
                                        Foods; Peco;
                                        Perdue; Sanderson;
                                        Simmons; Wayne;
                                        Fieldale; Rabobank




                                        PRAYER FOR RELIEF

WHEREFORE, Golden Corral respectfully requests that the Court:

       A.         Enter joint and several judgments against Defendants in favor of Golden Corral;

       B.         Award Golden Corral damages in an amount to be determined at trial to the

maximum extent allowed under federal antitrust laws, and enter a joint and several judgment in

favor of Golden Corral against Defendants in an amount to be trebled as provided by law;

       C.         Award Golden Corral post-judgment interest as provided by law, with such

interest to be awarded at the highest legal rate;

       D.         Award Golden Corral’s attorneys’ fees, litigation expenses, and costs, as provided

by law; and


                                                      2
 Case: 1:16-cv-08637 Document #: 4405 Filed: 03/02/21 Page 3 of 3 PageID #:293509




        E.      Grant Golden Corral such other and further relief that the Court may deem just

and proper.

                                       JURY DEMAND

        Pursuant to Federal Rule of Civil Procedure 38(b), Golden Corral demands a trial by jury

on all issues so triable.

Dated: March 2, 2021                                Respectfully submitted,

                                                    GOLDEN CORRAL CORPORATION

                                                    By: /s/    Lori P. Lustrin
                                                    Robert W. Turken (pro hac vice)
                                                    Lori P. Lustrin (pro hac vice)
                                                    Scott N. Wagner (pro hac vice)
                                                    BILZIN SUMBERG BAENA PRICE &
                                                    AXELROD LLP
                                                    1450 Brickell Ave., Suite 2300
                                                    Miami, Florida 33131-3456
                                                    Telephone: 305-374-7580
                                                    Facsimile: 305-374-7593
                                                    rturken@bilzin.com
                                                    llustrin@bilzin.com
                                                    swagner@bilzin.com

                                                    Andrew P. Bleiman
                                                    MARKS & KLEIN, LLP
                                                    1363 Shermer Road, Suite 318
                                                    Northbrook, Illinois 60062
                                                    Telephone: 312-206-5162
                                                    Facsimile: 312-420-5568
                                                    andrew@marksklein.com




                                                3
